Citation Nr: 1735624	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for mild, Grade I acromioclavicular (A/C) separation, right side.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to August 1983 and from March 1985 to October 1990.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2015 decision, the Board denied entitlement to a disability rating in excess of 20 percent for mild, Grade I A/C separation, right side.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued a memorandum decision vacating and remanding the Board's August 2015 decision ("memorandum decision").  As discussed further below, the appeal must be remanded for action consistent with the Court's memorandum decision and remand.

As noted in the Board's August 2015 decision, the Veteran's January 2011 substantive appeal included a Board hearing request.  However, he cancelled his hearing request in October 2011.  Accordingly, his request for a hearing was considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In denying the claim for entitlement to a disability rating in excess of 20 percent for mild, Grade I A/C separation, right side, the Board's August 2015 decision relied in part on October 2010 and November 2011 VA examination reports, both of which the Board found adequate.  The Court's April 2017 memorandum decision noted that the Secretary conceded that the Board failed to provide adequate reasons or bases for finding the October 2010 and November 2011 VA examinations adequate, and thus, the Board also failed to provide adequate reasons or bases for finding that the Veteran was not entitled to a higher disability rating under Diagnostic Code (DC) 5201.

The Court held that the October 2010 and November 2011 VA examination reports failed to discuss whether the Veteran's reported flare-ups resulted in additional functional loss and, if so, the extent of that functional loss pursuant to the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the Court held that the October 2010 and November 2011 VA examiners failed to attempt to test the Veteran's right shoulder on both active and passive motion, and in weight-bearing and non-weight-bearing positions, nor did they explain why such testing could not or should not be done pursuant to the Court's holdings in Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the Court held that, because the October 2010 and November 2011 VA examiners failed to quantify the Veteran's functional loss and conduct adequate testing of his shoulder, or state that doing so was not feasible, the Board's determination that the VA examinations were adequate was clearly erroneous. Therefore, the Board finds that a remand is necessary for another VA examination that complies with DeLuca, Mitchell, and Correia, pursuant to the Court's memorandum decision.

While the Veteran's appeal of the Board's August 2015 decision before CAVC was pending, he filed a January 2016 fully developed claim form with multiple claims, including a claim for service connection for arthritis claimed as secondary to his service-connected mild, Grade I A/C separation, right side.  In June 2016, while the CAVC appeal was still pending, the RO afforded the Veteran another VA examination of his right shoulder.  As the June 2016 VA examination report  - completed about one month before the Court's July 2016 Correia decision - did not comply with Correia, it did not cure the deficiencies addressed in the Court's memorandum decision.  Therefore, a remand is still warranted for a Correia-compliant VA examination.  

Finally, all outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Columbia, South Carolina VAMC (and all associated outpatient clinics) from August 2015 to the present. 

2. Then, schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his service-connected right shoulder disability, mild, Grade I A/C separation.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

a. In assessing the severity of the Veteran's service-connected right shoulder A/C separation, the examiner must test for pain on (1) both active and passive motion, (2) in weight-bearing and non-weight bearing, and (3) if possible, with the range of the opposite undamaged joint.  If the examiner determines that any of these tests cannot or should not be conducted, then the examiner must explain why.

b. If the Veteran reports flare-ups of pain, then the examiner must opine as to whether there would be additional limits on functional ability during flare-ups.  The examiner must provide an estimate of additional degrees of limitation of motion during the flare-ups.  If that is not medically possible, then the examiner must explain why.

If possible, the examiner should specify which symptoms, findings, and/or functional limitations he or she attributes to the Veteran's service-connected right shoulder A/C separation, and which symptoms, findings, and/or functional limitations he or she attributes to his non-service connected right shoulder osteoarthritis of the glenohumeral joint and the A/C joint.  If that is not medically possible, then the examiner should explain why.

The complete claims file, including a copy of the Court's April 2017 memorandum decision and this remand, should be provided to the examiner.  The examiner must note in the examination report that the complete claims file was in fact made available for review in conjunction with the examination.  

3. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




